          Case 1:17-cv-02216-VEC Document 160 Filed 12/08/20 Page 1 of 2
                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                DOC #:
SOUTHERN DISTRICT OF NEW YORK                                               DATE FILED: 12/8/2020
------------------------------------------------------------------- X
ANGEL RUIZ,                                                         :
                                                                    :
                                             Plaintiff,             :
                                                                    :     17-CV-2216 (VEC)
                           -against-                                :
                                                                    :           ORDER
KERATINBAR INC. and 1976 HEALTHCARE INC., :
                                                                    :
                                             Defendants.            :
------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on December 3, 2020, the Court issued an order granting Plaintiff’s

counsel’s motion to withdraw and to attach a charging lien (Dkt. 158);

        WHEREAS since the issuance of the Court’s Order, Plaintiff has made numerous calls to

chambers;

        WHEREAS Plaintiff has requested a copy of all of his files provided to the Court in this

case;

        WHEREAS Plaintiff has requested a copy of all documents in his former counsel’s

possession pertaining to this case; and

         WHEREAS the Court construes certain of Plaintiff’s statements in his voicemails as a

request that the Court recuse itself for bias;

        IT IS HEREBY ORDERED that Plaintiff’s former counsel, Borrelli & Associates,

P.L.L.C., must provide to Plaintiff a complete copy of all files it has in its possession relating to

Plaintiff’s case. Plaintiff may communicate with Borrelli & Associates to discuss the optimal

manner in which to transmit the necessary files. Plaintiff may also access previously filed

records in this case on PACER, the Court’s publicly available online service. To learn more
         Case 1:17-cv-02216-VEC Document 160 Filed 12/08/20 Page 2 of 2




about PACER, Plaintiff can access the Court’s website at

https://nysd.uscourts.gov/programs/records/pacer.

        IT IS FURTHER ORDERED that Plaintiff’s request that the Court recuse itself is

DENIED. The Court believes neither that its impartiality might reasonably be questioned nor

that it has a personal bias or prejudice concerning a party. See 28 U.S.C. § 455(a), (b)(1).

Contrary to Plaintiff’s assertions, the Court’s December 3, 2020 Order granting Plaintiff’s

counsel’s motion to withdraw expressed no judgment on the merits of this case.

        IT IS FURTHER ORDERED that Plaintiff must refrain from calling chambers. To the

extent Plaintiff has a specific request for the Court to consider, Plaintiff must file a letter with the

Court clearly making that specific request. The Court encourages Plaintiff to register as an ECF

user to simplify the process of communicating with the Court. Instructions for receiving notice

of filings and filing documents by email can be found at

https://nysd.uscourts.gov/sites/default/files/pdf/proseconsentecfnotice-final.pdf and

https://nysd.uscourts.gov/sites/default/files/2020-04/2020-04-08-Email-Instructions-pro-se-

filings-final.pdf.

        The Clerk of Court is respectfully requested to mail a copy of this Order to Plaintiff at: 1

Metropolitan Oval, Apt. 3E, Bronx, New York 10462.



SO ORDERED.
                                                        _________________________________
Date: December 8, 2020                                           VALERIE CAPRONI
      New York, NY                                            United States District Judge
